William Gleeson Applied Minerals, Inc. 110 Green Street, Suite 1101 New York, NY 10012 wgleeson@appliedminerals.com December 20, 2013 By EDGAR Transmission U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-4631 Attention:James Lopez Re:Applied Minerals, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed December 19, 2013 File No. 333-191532 Dear Mr. Lopez: We have filed an amended registration statement. 1. We have added a section entitled “Related Party Transactions,” which sets forth information about transactions with funds that David Taft, a director, manages. 2.We have added Language on the cover page of the registration statement and on the cover page and in the summary and “the offering” of the prospectus indicating that given the Company’s financial situation, it is likely that for the foreseeable future, the Company will pay interest in the form of notes Very truly yours, /s/ William Gleeson William Gleeson
